Citation Nr: 9903380	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
chondromalacia of the right patella with probable torn 
meniscus, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the RO.  



REMAND

The veteran contends that his right knee disability is more 
disabling than as currently rated.  

The veteran was afforded a VA examination in April 1996.  At 
that time, the veteran reported a history of having injured 
his right knee during basic training.  He related that he 
continued to experience pain and occasional giving way and 
locking in his right knee ever since.  An examination of the 
right knee revealed a full range of motion accompanied by 
crepitus located at the patella.  A click was also palpable 
along the medial joint line, and the McMurray's test was 
positive.  The ligaments were found to be stable.  According 
to the examination report, x-ray studies and an MRI were 
ordered in conjunction with the examination; however, a copy 
of the MRI report has not been associated with the claims 
file.  

Subsequent to this VA examination, the RO granted service 
connection for chondromalacia of the right patella, with 
probable torn meniscus and assigned a rating of 10 percent, 
effective on February 14, 1992.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the veteran's right knee disability is manifested by 
pain with use, weakened movement, excess fatigability, 
incoordination or any other functionally disabling symptoms.  
Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  In addition, any pertinent treatment records 
should be obtained for review.

The Board also notes that the VA examination did not fully 
address the degree of joint instability attributable to the 
service-connected right knee disability.  Since it is 
possible for the veteran to be assigned separate ratings on 
the basis of knee functional limitation and recurrent 
subluxation and lateral instability, further development of 
the record is indicated.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected right knee disability since 
April 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including the report of the MRI performed 
in conjunction with the VA examination of 
April 1996.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected right knee disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the right knee disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
right knee.  The examiner should also be 
requested to determine whether, and to 
what extent, the right knee exhibits 
weakened movement, excess fatigability, 
incoordination, recurrent subluxation or 
instability.  A complete rationale for 
any opinion expressed must be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the issue of entitlement to 
an increased rating for the service-
connected right knee disability to 
include consideration of the Court's 
holding in DeLuca.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 5 -


